Exhibit 10.1

 

ALBEMARLE CORPORATION

 

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

As Amended and Restated

Effective January 1, 2005



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

INTRODUCTION    1

ARTICLE I

  

    DEFINITIONS

   2

1.01

  

Actuarial Equivalent

   2

1.02

  

Affiliate

   2

1.03

  

Annuity Starting Date

   2

1.04

  

Beneficiary

   2

1.05

  

Board

   2

1.06

  

Code

   2

1.07

  

Committee

   2

1.08

  

Company

   2

1.09

  

Change in Control

   2

1.10

  

Disability or Disabled

   2

1.11

  

Eligible Employee

   2

1.12

  

Excess Benefit

   3

1.13

  

Executive Deferred Compensation Plan or EDCP

   3

1.14

  

Participant

   3

1.15

  

Plan

   3

1.16

  

Qualified Preretirement Survivor’s Annuity

   3

1.17

  

Retirement and Retire

   3

1.18

  

Retirement Plan

   3

1.19

  

Section 409A

   3

1.20

  

Short Service Benefit

   3

1.21

  

Supplemental Benefit

   3

1.22

  

Survivor Annuity means a benefit in the form of a life and 100% survivor annuity
with 60 monthly payments guaranteed

   3

ARTICLE II

  

    PARTICIPATION

   4

ARTICLE III

  

    BENEFITS

   4

3.01

  

Amount of Benefit

   4

3.02

  

Death Benefits

   8

3.03

  

Timing and Form of Payment

   8

 

- i -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page


--------------------------------------------------------------------------------

ARTICLE IV

 

    VESTING

   10

4.01

 

Vesting of Benefits

   10

ARTICLE V

 

    GUARANTEES

   10

ARTICLE VI

 

    TERMINATION, AMENDMENT OR MODIFICATION OF PLAN

   11

6.01

 

Plan Termination

   11

6.02

 

Notice Requirement

   11

6.03

 

Effect of Plan Termination

   11

ARTICLE VII

 

    OTHER BENEFITS AND AGREEMENTS

   11

ARTICLE VIII

 

    RESTRICTIONS ON TRANSFER OF BENEFITS

   12

ARTICLE IX

 

    ADMINISTRATION OF THE PLAN

   12

9.01

 

The Committee

   12

9.02

 

Indemnification of the Committee

   12

9.03

 

Powers of the Committee

   12

9.04

 

Information

   13

9.05

 

Claims Review Procedures

   13

ARTICLE X

 

    MISCELLANEOUS

   13

10.01

 

No Guarantee of Employment

   13

10.02

 

Binding Nature

   13

10.03

 

Governing Law

   13

10.04

 

Masculine and Feminine; Singular and Plural

   13

10.05

 

Section 409A

   14

ARTICLE XI

 

    ADOPTION

   14

APPENDIX I

       15

APPENDIX II

       16

 

- ii -



--------------------------------------------------------------------------------

Albemarle Corporation

Supplemental Executive Retirement Plan

As Amended and Restated Effective January 1, 2005

 

INTRODUCTION

 

Albemarle Corporation adopted the Albemarle Corporation Supplemental Executive
Retirement Plan (the “Plan”) effective April 26, 2000. This Plan represents an
amendment and restatement of the Albemarle Corporation Excess Benefit Plan and
the Albemarle Corporation Supplemental Retirement Plan which were originally
adopted by the Board on February 8, 1994. The Excess Benefit Plan and the
Supplemental Retirement Plan were amended effective April 26, 2000, to simplify
the Plans’ administration with respect to the calculation of benefits and to
clarify the benefits provided to certain employees. In addition, effective as of
April 26, 2000 the Excess Benefit Plan and the Supplemental Plan were merged.
The resulting plan was renamed the Albemarle Corporation Supplemental Executive
Retirement Plan.

 

The Board believes that the adoption of the Plan will assist it in attracting
and retaining those employees, whose judgment, abilities and experience will
contribute to the Company’s success.

 

The Plan is intended to be a plan that is unfunded and maintained primarily for
the purpose of providing supplemental retirement benefits for a “select group of
management or highly compensated employees” (as such phrase is used in the
Employee Retirement Income Security Act of 1974, as amended). The Plan must be
administered and construed in a manner that is consistent with that intent. The
Plan is intended to comply with the provisions of Section 409A of the Code, and
any and all rules and regulations promulgated thereunder.

 

The Plan provides the following benefits:

 

  1. The difference between (i) the employee’s accrued benefit under the
Company’s tax-qualified defined benefit pension plan in light of the benefit
limitations provided under Code section 415, and (ii) the full value of the
benefits such employee would otherwise have received under such plan but for
such limitation;

 

  2. The difference between (i) the employee’s accrued benefits under the
Company’s tax-qualified defined benefit pension plan in light of the
compensation cap provided under Code section 401(a)(17), and (ii) the full value
of the benefits such employee would otherwise have received under such plan but
for such limitation;

 

  3. Certain benefits lost as a result of deferrals under the Executive Deferred
Compensation Plan.

 

  4. The Board also approved the provision of supplemental executive retirement
benefits to designated executives whose relatively short service with the
Company or an Affiliate would otherwise limit their career retirement benefits.
To the extent an individual is specifically designated as entitled to these
supplemental retirement benefits, those benefits are provided under this Plan.

 

1



--------------------------------------------------------------------------------

Albemarle Corporation

Supplemental Executive Retirement Plan

As Amended and Restated Effective January 1, 2005

 

ARTICLE I

 

DEFINITIONS

 

1.01 Actuarial Equivalent means a benefit of equivalent value based on the
factors and assumptions employed in determining actuarial equivalencies to the
normal form of benefit under the Retirement Plan.

 

1.02 Affiliate means any entity that is a member of a controlled group of
corporations as defined in Code section 1563(a), determined without regard to
Code sections 1563(a)(4) and 1563 (e)(3)(c), of which the Corporation is a
member according to Code section 414(b), and which has, with the approval of the
Board, adopted the Plan by action of its board.

 

1.03 Annuity Starting Date means the first day of the first month for which a
benefit is payable under the Plan.

 

1.04 Beneficiary means the person or persons who are designated by Participant
on a form provided by the Company for such purpose, to receive any benefits that
may become payable under the Plan after the death of the Participant. In the
absence of a designation of a Beneficiary or in the event a Participant’s
designated Beneficiary predeceases him or her, the Participant’s Beneficiary
shall be his or her spouse, or if there is no spouse, the Participant’s estate.

 

1.05 Board means the Board of Directors of Albemarle Corporation.

 

1.06 Code means the Internal Revenue Code of 1986, as amended.

 

1.07 Committee means the Employee Relations Committee of the Company or any
successor committee, which shall, in accordance with the provisions of Article
IX hereof, be responsible for the management and administration of the Plan.

 

1.08 Company means Albemarle Corporation.

 

1.09 Change in Control is defined in Appendix II attached hereto.

 

1.10 Disability or Disabled shall mean a Participant’s inability to engage in
any substantial gainful activity because of any medically determinable physical
or mental impairment which can be expected to result in death or which has
lasted, or can be expected to last, for a continuous period of twelve
(12) months or longer.

 

1.11 Eligible Employee means an individual employed by the Company or an
Affiliate who is in a select group of management or is a highly compensated
employee of the Company and its Affiliates. An individual shall remain an
Eligible Employee only so long as the individual remains in such select
management group or continues to be highly compensated.

 

2



--------------------------------------------------------------------------------

Albemarle Corporation

Supplemental Executive Retirement Plan

As Amended and Restated Effective January 1, 2005

 

1.12 Excess Benefit means the benefit, if any, that a Participant becomes
entitled to pursuant to Section 3.01(a) of this Plan.

 

1.13 Executive Deferred Compensation Plan or EDCP means the Albemarle
Corporation Executive Deferred Compensation Plan, as amended from time to time.

 

1.14 Participant means, so long as he remains so designated or to the extent he
has accrued a vested benefit under the Plan, an Eligible Employee who becomes a
participant in the Plan in accordance with Article II.

 

1.15 Plan means this Plan which restates and amends the Albemarle Corporation
Supplemental Executive Retirement Plan, which is a result of the April 26, 2000,
merger of the Albemarle Corporation Supplemental Retirement Plan and the
Albemarle Corporation Excess Benefit Plan, as amended from time to time.

 

1.16 Qualified Preretirement Survivor’s Annuity means the monthly benefit
payable to the surviving spouse, if any, on the death of a Participant prior to
his Annuity Starting Date in the form determined under Section 7.01(c)(1) or
(2) of the Retirement Plan, as applicable.

 

1.17 Retirement and Retire mean separation from employment with the Company or
an Affiliate at or after satisfying the requirements for retirement or early
retirement under the terms of the Retirement Plan and the commencement of
benefits thereunder.

 

1.18 Retirement Plan means the Albemarle Corporation Pension Plan, as amended
from time to time.

 

1.19 Section 409A means Section 409A of the Code and any and all rules and
regulations promulgated thereunder.

 

1.20 Short Service Benefit means the benefit, if any, that a Participant becomes
entitled to pursuant to the provisions of Section 3.01(b) of this Plan.

 

1.21 Supplemental Benefit means the benefit, if any, that a Participant becomes
entitled to pursuant to the provisions of Section 3.01(c) of the Plan.

 

1.22 Survivor Annuity means a benefit in the form of a life and 100% survivor
annuity with 60 monthly payments guaranteed.

 

3



--------------------------------------------------------------------------------

Albemarle Corporation

Supplemental Executive Retirement Plan

As Amended and Restated Effective January 1, 2005

 

ARTICLE II

 

PARTICIPATION

 

Each Eligible Employee shall automatically become a Participant in the Plan,
with respect to the Excess Benefits provided under Plan section 3.01(a), as of
the date such Employee’s benefit under the Retirement Plan is first limited by
Code section 401(a)(17) and/or 415 or, if earlier, the Eligible Employee makes a
deferral under the EDCP. An Eligible Employee recommended by the Company’s
Executive Committee and approved by the Executive Compensation Committee shall
become a Participant in the Plan, with respect to the Short Service Benefit
provided under Plan section 3.01(b) or the Supplemental Benefit provided under
Plan Section 3.01(c), as of the effective date designated by the Company’s
Executive Committee. An Eligible Employee who becomes a Participant with respect
to a benefit under Plan section 3.01(b) or 3.01(c), shall continue to
participate in the Plan with respect to such benefit until such date as the
Company’s Executive Committee may declare the individual in question no longer
eligible to participate.

 

ARTICLE III

 

BENEFITS

 

3.01 Amount of Benefit.

 

Subject to the limitations set forth in Articles IV (Vesting), V (Guarantees)
and VI (Termination, Amendment, or Modification of Plan), the benefits of a
Participant and his Beneficiary shall be as follows:

 

(a) Excess Benefits. A Participant shall be entitled to Excess Benefits under
this Plan as follows:

 

  (i) A Participant shall be entitled to a benefit equal to the difference
between (A) the benefits that accrue to the Participant under the Retirement
Plan and (B) the benefits the Participant would have accrued under the
Retirement Plan but for the application of Code section 415 (the annual limit on
benefits under the Retirement Plan ($170,000 for 2005)).

 

  (ii) A Participant shall be entitled to a benefit equal to the difference
between (A) the benefits the Participant would have accrued under the Retirement
Plan but for (i) the application of the limits set forth in Code section
401(a)(17) (the annual limit on compensation taken into account under the
Retirement Plan ($210,000 for 2005)) and (ii) any deferrals made by the
Participant under the EDCP, and Code section 415, as applicable, and (B) the
benefits that accrued to the Participant under the Retirement Plan.

 

  (iii) In no event shall a Participant accrue a duplicate benefit attributable
to the same service or compensation under paragraphs (i) and (ii).

 

4



--------------------------------------------------------------------------------

Albemarle Corporation

Supplemental Executive Retirement Plan

As Amended and Restated Effective January 1, 2005

 

(b) Short Service Benefits. A Participant shall be entitled to a Short Service
Benefit under this Plan as follows:

 

  (i) Participants who have completed five years of service with the Company or
an Affiliate (including service with Ethyl Corporation or one of its affiliates)
and who are specifically designated for this purpose, in accordance with Article
II shall also accrue an additional benefit hereunder equal to (A) minus
(B) below, where:

 

(A) is a benefit equal to the product of 4% times the Participant’s total years
of service with the Company or an Affiliate (up to a maximum of fifteen) payable
as a life annuity and 5 year certain form of benefit, expressed in years and
fractions of years and measured in cumulative monthly increments from the
Participant’s initial date of employment, excluding any intervening period
during which the Participant was not in the employ of the Company or an
Affiliate, times the Participant’s Final Average Compensation; and

 

(B) equals the sum of the Actuarial Equivalents as of the time benefits are
paid, of:

 

(I) the Participant’s employer-provided Retirement Plan benefit;

 

(II) 100% of the Participant’s Primary Social Security Benefit payable at his
Social Security Retirement Age, as determined under the provisions of the Social
Security Act in effect at the date of the occurrence triggering the
determination, assuming that the Participant had continued in the employ of the
Company at the annual base salary he was earning at the time such event occurred
until what would have been his Social Security Retirement Age (provided,
however, that in the event of a Change in Control, the offset under this
subparagraph (II) shall not apply to any Participant who has completed fewer
than 10 years of service at the time of the Change in Control);

 

(III) the benefit accrued by the Participant under Plan section 3.01(a)(i); and

 

(IV) the benefit accrued by the Participant under Plan Section 3.01(a)(ii).

 

(c) Supplemental Benefits

 

For any Participant who is specifically designated by the Company, such
Participant shall be entitled to a Supplemental Benefit under this Plan as
follows:

 

5



--------------------------------------------------------------------------------

Albemarle Corporation

Supplemental Executive Retirement Plan

As Amended and Restated Effective January 1, 2005

 

  (i) The Participant’s Supplemental Benefit shall be calculated under Plan
Sections 3.01(a)(i) and (ii) based on the formula under the Retirement Plan, and
using the Participant’s service and compensation with Ethyl Corporation and the
Company.

 

  (ii) Except as otherwise provided on Appendix I, benefits payable under this
Section 3.01(c) shall be offset by any benefits payable under the qualified
retirement plans sponsored by Ethyl Corporation and the Company and any benefits
payable under non-qualified retirement plans sponsored by Ethyl Corporation and
the Company.

 

  (iii) With regard to the Participants indicated on Appendix I, the benefit
determined under this paragraph (c) shall be frozen as of December 31, 2002,
provided, however, the frozen benefit shall include an additional three years of
service.

 

(d) Special Rules on Final Average Compensation.

 

  (i) For purposes of determining a Participant’s benefit under Plan
Section 3.01(b), Final Average Compensation means, effective April 26, 2000, for
a Participant as of any date, one-third of the sum of (i) the Participant’s
annual base salary and (ii) 100% of any annual cash bonus paid pursuant to the
Albemarle Corporation 1998 Incentive Plan (or any successor Plan) and (iii) the
value (as of January 31, 2002) of any vested Restricted Incentive Units awarded
pursuant to the Restricted Incentive Unit Award Agreement between the Company
and the Participant dated January 31, 2002 (“1/31/02 Agreement”), which salary
and bonus are received by the Participant and which vested Restricted Incentive
Units were granted, during the three consecutive highest paid calendar years of
employment by the Company or an Affiliate during the ten consecutive calendar
years or the total period of employment, if less, immediately preceding the date
of the event the occurrence of which triggers the determination.

 

  (ii) Effective December 31, 2010, for Participants who retire on or after
December 31, 2010, for purposes of determining such Participants’ benefits under
this Plan, the amount of each Participant’s Final Average Compensation shall be
frozen as of December 31, 2010; provided, however, that, for Participants who
retire on or after December 31, 2015, such Participants’ Final Average
Compensation shall be determined as of December 31, 2012, and for Participants
who retire on or after December 31, 2020, such Participants’ Final Average
Compensation shall be determined as of December 31, 2014.

 

6



--------------------------------------------------------------------------------

Albemarle Corporation

Supplemental Executive Retirement Plan

As Amended and Restated Effective January 1, 2005

 

  (iii) For purposes of determining Excess Benefits under Section 3.01(a), for
Participants whose Final Average Compensation is limited under the provisions of
Code Section 401(a)(17), Final Average Compensation as of December 31,
2010, December 31, 2012 or December 31, 2014, as applicable, shall be determined
based on the applicable Code Section 401(a)(17) limit in effect on the relevant
benefit determination date, but not in excess of the Participant’s total
Compensation (without regard to the Code Section 401(a)(17) limit) as of
December 31, 2010, December 31, 2012 or December 31, 2014, as applicable.

 

(e) For purposes of determining a Participant’s accrued benefits under this Plan
section 3.01:

 

  (i) compensation and benefits shall be calculated without regard to any
elections by a Participant to defer any amount under the Executive Deferred
Compensation Plan that otherwise would have been paid to the Participant for the
relevant period in the absence of such an election.

 

  (ii) compensation used in the calculation of benefits that the Participant
would have accrued under the Retirement Plan but for the limitations of Sections
401(a)(17) and 415 of the Code, shall include (a) the income recognized on
account of a bonus (whether in the form of cash or other property) granted to
such Participant on April 24, 1996, who was a full-time employee of the Company
on such date, and any cash payment made by the Company to reimburse the
Participant for the federal and state income taxes resulting from such income
recognition, and (b) fifty percent (50%) of the value of any vested Restricted
Incentive Units awarded pursuant to the 1/31/02 Agreement, provided that the
value of such vested Restricted Incentive Units shall be determined and included
as compensation for purposes of this paragraph (d) for the year in which such
Units were granted.

 

(f) A Participant shall accrue benefits under this Plan section 3.01, as
applicable, from the effective date of his eligibility to participate in the
Plan through the date of his death, Disability or Retirement or other separation
from service or the date he is notified by the Company’s Executive Committee
that he is no longer eligible to participate.

 

(g) For Participants whose employment was terminated and Plan benefits commenced
prior to 2005, such Participants’ benefits have been calculated under the terms
of the Plan as in effect when they terminated employment.

 

7



--------------------------------------------------------------------------------

Albemarle Corporation

Supplemental Executive Retirement Plan

As Amended and Restated Effective January 1, 2005

 

3.02 Death Benefits

 

(a) With respect to the vested Excess Benefits accrued by a Participant under
Plan section 3.01(a), if a Participant dies prior to what would have been his
Annuity Starting Date under the Retirement Plan, the Participant’s surviving
spouse, if any, shall be entitled to a benefit equal to a Qualified
Preretirement Survivor’s Annuity under the Retirement Plan. Benefits payable
under this paragraph (a) shall be paid to the surviving spouse in a lump sum
payment on what would have been the Participant’s earliest early retirement date
under the Retirement Plan.

 

(b) With respect to a Participant’s vested Short Service Benefits and
Supplemental Benefits accrued under Plan sections 3.01(b) and 3.01(c), if such
Participant dies prior to payment of his Benefit hereunder, the Participant’s
surviving spouse, if any, shall be paid a benefit that is a 100% survivor’s
annuity based on the Participant’s accrued benefit under the Plan as of his date
of death calculated using the actuarial assumptions and methods set forth in the
Retirement Plan. Short Service and Supplemental Benefits payable under this
paragraph (b) shall be paid in a lump sum on the date the Participant would have
attained age 55, provided, however, that if, at the time of death, the
Participant had not yet completed ten years of service with the Company (or, for
the Supplemental Benefit, Ethyl Corporation), then the benefit hereunder shall
be paid on the date the Participant would have attained age 65. In the event a
Participant subject to this paragraph (b) has no surviving spouse, no death
benefit shall be paid under this Plan.

 

(c) In the event of a Participant’s death after his Annuity Starting Date the
following rules shall apply: (i) with respect to Supplemental Benefits being
paid in the form of a Survivor Annuity, benefits shall be paid to the individual
(designated at the time benefits commence) to receive the 100% survivor annuity,
and upon the death of the survivor annuitant, or in the event such annuitant
does not survive the Participant, no additional benefit shall be paid unless the
Participant (and survivor annuitant) had not yet received payments for the
guaranteed 60 months of payments, in which latter event payments for the
remainder of the 60 month period shall be made to the Participant’s Beneficiary,
and (ii) any Benefits that should have been paid to the Participant but had not
been paid as of the date of the Participant’s death shall be paid in a lump sum
to the Participant’s personal representative, determined in accordance with
state law.

 

(d) For purposes of this Section 3.02, a lump sum shall be calculated using
(i) a discount rate equal to the discount rate used by the Company for pension
expense purposes for the year in which the lump sum is being calculated, and
(ii) the mortality table used for pension expense purposes for such year.

 

3.03 Timing and Form of Payment

 

(a) Excess Benefits. Vested Excess Benefits under this Plan shall be paid on the
later of (i) the date the Participant’s benefits commence under the Retirement
Plan, or (ii) the first day of the month following the Participant’s separation
from service, provided, however, that if the Participant is a Key Employee (as
such term is defined in Section 409A) Excess Benefits shall in

 

8



--------------------------------------------------------------------------------

Albemarle Corporation

Supplemental Executive Retirement Plan

As Amended and Restated Effective January 1, 2005

 

no event be paid prior to six months after the Participant’s separation from
service. Prior to February 1, 2006, Excess Benefits shall be paid in the same
form and for the same period as benefits are paid under the Retirement Plan.
Effective February 1, 2006, Excess Benefits (other than those for which payment
has already commenced) shall be paid in a lump sum.

 

(b) Short Service Benefits. Vested Short Service Benefits shall be paid in a
lump sum on the later of (i) the first day of the month coincident with or next
following the Participant’s fifty-fifth birthday (provided, however, that if the
Participant has not either completed 10 years of service for the Company or
become Disabled, then the Participant’s sixty-fifth birthday), and (ii) the
first day of the month following the Participant’s separation from service,
provided, however, that if the Participant is a Key Employee (as such term is
defined in Section 409A) Short Service Benefits under this subparagraph
(ii) shall be paid no earlier than six months after the Participant’s separation
from service.

 

(c) Supplemental Benefits. Supplemental Benefits shall be paid on the later of
(i) the first day of the month coincident with or next following the
Participant’s fifty-fifth birthday (provided, however, that if the Participant
has not completed 10 years of service for the Company (or Ethyl Corporation),
then Participant’s sixty-fifth birthday) and (ii) the first day of the month
following the Participant’s separation from service, provided, however, that if
the Participant is a Key Employee (as such term is defined in Section 409A)
Supplemental Benefits under this subparagraph (ii) shall be paid no earlier than
six months after the Participant’s separation from service. Supplemental
Benefits shall be paid in a lump sum payment except that with respect to
Participants designated on Appendix I, such Participants’ Benefits shall be paid
as a Survivor Annuity.

 

(d) Change in Control. Notwithstanding any of the foregoing, in the event there
is a Change in Control and a Participant’s employment is terminated within 24
months after the Change in Control due to (i) termination by the Company, (ii) a
change or diminution of responsibilities or compensation, (iii) a reduction of
benefit level or eligibility, or (iv) refusal by a successor company to assume
the Participant’s Severance Agreement with the Company (provided, however, that
the Participant’s termination of employment need not be limited to one of the
circumstances listed in (i) through (iv) if it is determined that such
limitation violates Section 409A), the Participant’s benefits shall be paid in a
lump sum payment upon the termination of employment.

 

(e) Lump Sums. For purposes of this Section 3.03, a lump sum shall be calculated
using (i) a discount rate equal to the discount rate used by the Company for
pension expense purposes for the year in which the lump sum is being calculated,
and (ii) the mortality table used for pension expense purposes for such year.

 

9



--------------------------------------------------------------------------------

Albemarle Corporation

Supplemental Executive Retirement Plan

As Amended and Restated Effective January 1, 2005

 

ARTICLE IV

 

VESTING

 

4.01 Vesting of Benefits

 

A Participant shall vest in his benefits under this Plan as follows:

 

(a) Excess and Supplemental Benefits. A Participant’s right to receive an Excess
Benefit under Plan section 3.01(a) and a Supplemental Benefit under Plan
Section 3.01(c), exists only if his employment terminates at a time or as a
result of an event that would have caused such benefit to vest under the terms
of the Retirement Plan, while the Plan is in effect and the Participant remains
designated as a Participant.

 

(b) Short Service Benefits. No Short Service Benefits under Plan section 3.01(b)
shall be vested unless the Participant has completed five years of service with
the Company.

 

(c) Death. In the event a Participant dies prior to vesting in his Excess, Short
Service or Supplemental Benefits under this Plan, no benefits shall be payable
under this Plan.

 

(d) Forfeitures for Inappropriate Conduct. Notwithstanding any of the foregoing,
a Participant shall forfeit all benefits from the Plan if the Committee
determines, in its sole discretion, that his employment is terminated as a
result of fraud, dishonesty, conviction of or pleading guilty to a felony, or
embezzlement from the Company or an Affiliate. Further, in the event the
Committee determines, in its sole discretion, that a Participant who has
separated from service for any reason is guilty of fraud, or dishonesty against
the Company or an Affiliate or is convicted of or pleads guilty to a felony
against or embezzlement from the Company or an Affiliate shall forfeit his
entitlement to any further payments or benefits under the Plan.

 

(e) Change in Control. Notwithstanding any of the foregoing, in the event of a
Change in Control, all Benefits shall be fully vested.

 

ARTICLE V

 

GUARANTEES

 

Albemarle Corporation and any Affiliate participating in the Plan has only a
contractual obligation to pay the benefits described in Article III. All
benefits are to be satisfied solely out of the general corporate assets of the
Company or the appropriate Affiliate which shall remain subject to the claims of
its creditors. No assets of the Company or a participating Affiliate will be
segregated or committed to the satisfaction of its obligations to any
Participant or Beneficiary under this Plan. If the Company in its sole
discretion, elects to purchase life insurance on the life of a Participant in
connection with the Plan, the Participant must submit to a physical examination,
if required by the insurer, and otherwise cooperate in the issuance of such
policy or his rights under the Plan will be forfeited.

 

10



--------------------------------------------------------------------------------

Albemarle Corporation

Supplemental Executive Retirement Plan

As Amended and Restated Effective January 1, 2005

 

ARTICLE VI

 

TERMINATION, AMENDMENT OR MODIFICATION OF PLAN

 

6.01 Plan Termination

 

Except as otherwise specifically provided, the Company reserves the right to
terminate, amend or modify this Plan, wholly or partially, at any time and from
time to time. Any such termination, amendment or change may not affect or alter
the benefits paid or obligations to any employee who died, became Disabled or
Retired before the termination, amendment, or change or whose benefits vested in
accordance with Article IV. Such right to terminate, amend or modify the Plan
shall be exercised for the Company either by its Board or Executive Compensation
Committee.

 

6.02 Notice Requirement

 

(a) Plan section 6.01 notwithstanding, no action to terminate the Plan shall be
taken except upon written notice to each Participant to be affected thereby.

 

(b) Any notice which shall be or may be given under the Plan shall be in writing
and shall be mailed by United States mail, postage prepaid. If notice is to be
given to the Company, such notice shall be addressed to it at Post Office Box
1335, Richmond, Virginia 23218; addressed to the attention of the Corporate
Secretary. If notice is to be given to a Participant, such notice shall be
addressed to the Participant’s last known address.

 

6.03 Effect of Plan Termination

 

Except as provided in Plan section 6.01, upon the termination of this Plan by
the Board or Executive Compensation Committee, the Plan shall no longer be of
any further force or effect, and, except as provided in Plan section 6.01,
neither the Company nor any Participant shall have any further obligation or
right under this Plan. Likewise, except to the same extent protected in the
event of termination, amendment or modification of the Plan, the rights of any
individual who was a Participant and who is declared by the Committee to be no
longer eligible shall cease upon such action.

 

ARTICLE VII

 

OTHER BENEFITS AND AGREEMENTS

 

The benefits provided for a Participant and his Beneficiary under the Plan are
in addition to any other benefits available to such Participant under any other
plan or program of the Company or a participating Affiliate for its employees,
and, except as may otherwise be expressly provided for, the Plan shall
supplement and shall not supersede, modify or amend any other plan or program of
the Company or a participating Affiliate in which a Participant is
participating.

 

11



--------------------------------------------------------------------------------

Albemarle Corporation

Supplemental Executive Retirement Plan

As Amended and Restated Effective January 1, 2005

 

ARTICLE VIII

 

RESTRICTIONS ON TRANSFER OF BENEFITS

 

No right or benefit under the Plan shall be subject to anticipation, alienation,
sale, assignment, pledge, encumbrance or charge, and any attempt to do so shall
be void. No right or benefit hereunder shall in any manner be liable for or
subject to the debts, contracts, liabilities, or torts of the person entitled to
such benefit. If any Participant or Beneficiary under the Plan should become
bankrupt or attempt to anticipate, alienate, sell, assign, pledge, encumber or
charge any right to a benefit hereunder, then such right or benefit, in the
discretion of the Committee, shall cease and terminate, and, in such event, the
Committee may hold or apply the same or any part thereof for the benefit of such
Participant or Beneficiary, his or her spouse, children, or other dependents, or
any of them, in such manner and in such portion as the Committee may deem
proper.

 

ARTICLE IX

 

ADMINISTRATION OF THE PLAN

 

9.01 The Committee

 

The Plan shall be administered by the Committee. Subject to the provisions of
the Plan, the Committee may adopt such rules and regulations as may be necessary
to carry out the purposes hereof. The Committee’s interpretation and
construction of any provision of the Plan shall be final and conclusive.

 

9.02 Indemnification of the Committee

 

The Company shall indemnify and save harmless each member of the Committee
against any and all expenses and liabilities arising out of his membership on
the Committee, excepting only expenses and liabilities arising out of his own
willful misconduct. Expenses against which a member of the Committee shall be
indemnified hereunder shall include without limitation, the amount of any
settlement or judgment, costs, counsel fees, and related charges reasonably
incurred in connection with a claim asserted, or a proceeding brought or
settlement thereof. The foregoing right of indemnification shall be in addition
to any other rights to which any such member may be entitled.

 

9.03 Powers of the Committee

 

In addition to the powers hereinabove specified, the Committee shall have the
power to compute and certify the amount and kind of benefits from time to time
payable to Participants, and Beneficiaries under the Plan, and to authorize all
disbursements for such purposes.

 

12



--------------------------------------------------------------------------------

Albemarle Corporation

Supplemental Executive Retirement Plan

As Amended and Restated Effective January 1, 2005

 

9.04 Information

 

To enable the Committee to perform its functions, the Company and any
participating Affiliate shall supply full and timely information to the
Committee on all matters relating to the compensation of all Participants, their
retirement, death or other cause for termination of employment, and such other
pertinent facts as the Committee may require.

 

9.05 Claims Review Procedures

 

The benefit claims review procedure set forth in the Retirement Plan, as amended
from time to time, is incorporated herein by reference and made applicable to
the Plan.

 

ARTICLE X

 

MISCELLANEOUS

 

10.01 No Guarantee of Employment

 

The Plan does not in any way limit the right of the Company or any participating
Affiliate at any time and for any reason to terminate the employment of a
Participant in its employ. In no event shall the Plan, by its terms or by
implication, constitute an employment contract of any nature whatsoever between
the Company and a Participant.

 

10.02 Binding Nature

 

The Plan shall be binding upon the Company, any participating Affiliate and
successors and assigns, and, subject to the powers set forth in Article VI, upon
a Participant’s, his Beneficiary’s or any of their assigns, heirs, executors and
administrators.

 

10.03 Governing Law

 

To the extent not preempted by federal law, the Plan shall be governed and
construed under the laws of the Commonwealth of Virginia (including its
choice-of-law rules, except to the extent those laws would require the
application of the law of a state other than Virginia) as in effect from time to
time.

 

10.04 Masculine and Feminine; Singular and Plural

 

Masculine pronouns wherever used shall include feminine pronouns and the use of
the singular shall include the plural.

 

13



--------------------------------------------------------------------------------

Albemarle Corporation

Supplemental Executive Retirement Plan

As Amended and Restated Effective January 1, 2005

 

10.05 Section 409A

 

Notwithstanding any other provision of this Plan, it is intended that all
post-2004 benefits under this Plan satisfy the provisions of Section 409A and
this Plan shall be interpreted and administered, as necessary, to comply with
such provisions.

 

ARTICLE XI

 

ADOPTION

 

The Company has adopted this Plan pursuant to action taken by the Board. With
the approval of the Board, any Affiliate may adopt this Plan by action of its
board of directors.

 

As evidence of its adoption of the Plan, Albemarle Corporation has caused this
document to be signed by its duly authorized officer, this      day of
                        , 2005, and made effective as of January 1, 2005.

 

ALBEMARLE CORPORATION

By:

 

 

--------------------------------------------------------------------------------

 

14



--------------------------------------------------------------------------------

Albemarle Corporation

Supplemental Executive Retirement Plan

As Amended and Restated Effective January 1, 2005

 

APPENDIX I

 

PARTICIPANTS DESIGNATED FOR PLAN SECTIONS 3.01(b)(i) and 3.01(c)

 

Plan Section

--------------------------------------------------------------------------------

  

Name

--------------------------------------------------------------------------------

   Service Date


--------------------------------------------------------------------------------

3.01(b)(i)

  

Mark C. Rohr

   3/22/1999

3.01(b)(i)

  

Jack P. Harsh

   11/16/1998

*3.01(c)

  

Floyd D. Gottwald

   3/1/1996

**3.01(c)

  

William M. Gottwald

   9/1/1996

3.01(b)(i)

  

John M. Steitz

   7/1/2000

3.01(b)(i)

  

George P. Manson, Jr.

   5/1/2001

3.01(b)(i)

  

Scott A. Martin

   7/1/2001

3.01(b)(i)

  

Paul F. Rocheleau

   6/17/2002

3.01(b)(i)

  

Luther C. Kissam, IV

   10/1/2003

 

(Last amended per action of the Executive Compensation Committee effective
10/1/2003.)

--------------------------------------------------------------------------------

* Floyd D. Gottwald’s benefit was frozen in accordance with Section 3.01(c)(iii)
of the Plan; when payable, his benefit shall be paid in the form of a Survivor
Annuity.

** William M. Gottwald’s benefit shall not be offset by his benefit under any of
the Ethyl Corporation plans, nor shall his benefit be frozen in accordance with
Section 3.01(c)(iii) of the Plan.

 

15



--------------------------------------------------------------------------------

Albemarle Corporation

Supplemental Executive Retirement Plan

As Amended and Restated Effective January 1, 2005

 

APPENDIX II

 

Albemarle Corporation

Change In Control Provision

 

1. Change in Control means the occurrence of any of the following events:

 

(a) any Person, or “group” as defined in section 13(d)(3) of the Securities
Exchange Act of 1934 (excluding Floyd D. Gottwald, members of his family and any
Affiliate), becomes, directly or indirectly, the Beneficial Owner of 20% or more
of the combined voting power of the then outstanding Albemarle securities that
are entitled to vote generally for the election of Albemarle’s directors (the
“Voting Securities”) (other than as a result of an issuance of securities by
Albemarle approved by Continuing Directors, or open market purchases approved by
Continuing Directors at the time the purchases are made);

 

(b) as the direct or indirect result of, or in connection with, a
reorganization, merger, share exchange or consolidation (a “Business
Combination”), a contested election of directors, or any combination of these
transactions, Continuing Directors cease to constitute a majority of Albemarle’s
board of directors, or any successor’s board of directors, within two years of
the last of such transactions;

 

(c) the shareholders of Albemarle approve a Business Combination, unless
immediately following such Business Combination, (1) all or substantially all of
the Persons who were the Beneficial Owners of the Voting Securities outstanding
immediately prior to such Business Combination Beneficially Own more than 70% of
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors of the Company resulting from such
Business Combination (including, without limitation, a company which as a result
of such transaction owns Albemarle through one or more Subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the Voting Securities, (ii) no Person (excluding Floyd
D. Gottwald, members of his family and any Affiliate and any employee benefit
plan or related trust of Albemarle or the Company resulting from such Business
Combination) Beneficially Owns 30% or more of the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors of the Company resulting from such Business Combination and (iii) at
least a majority of the members of the board of directors of the Company
resulting from such Business Combination are Continuing Directors.

 

2. Definitions

 

(a) Affiliate and Associate shall have the respective meanings ascribed to such
terms in Rule 12b-2 of the General Rules and Regulations under the Securities
Exchange Act of 1934, as amended and as in effect on the date of this Agreement
(the “Exchange Act”).

 

16



--------------------------------------------------------------------------------

Albemarle Corporation

Supplemental Executive Retirement Plan

As Amended and Restated Effective January 1, 2005

 

(b) Albemarle means Albemarle Corporation.

 

(c) Beneficial Owner means that a Person shall be deemed the “Beneficial Owner”
and shall be deemed to “beneficially own,” any securities:

 

(i) that such Person or any of such Person’s Affiliates or Associates owns,
directly or indirectly;

 

(ii) that such Person or any of such Person’s Affiliates or Associates, directly
or indirectly, has the right to acquire (whether such right is exercisable
immediately or only after the passage of time) pursuant to any agreement,
arrangement or understanding (whether or not in writing) or upon the exercise of
conversion rights, exchange rights, rights, warrants or options, or otherwise;
provided, however, that, a Person shall not be deemed to be the “Beneficial
Owner” of, or to “beneficially own,” securities tendered pursuant to a tender or
exchange offer made by such Person or any such Person’s Affiliates or Associates
until such tendered securities are accepted for purchase or exchange;

 

(iii) that such Person or any of such Person’s Affiliates or Associates,
directly or indirectly, has the right to vote, including pursuant to any
agreement, arrangement or understanding, whether or not in writing; provided,
however, that a Person shall not be deemed the “Beneficial Owner” of, or to
“beneficially own,” any security under this subsection as a result of an
agreement, arrangement or understanding to vote such security if such agreement,
arrangement or understanding: (1) arises solely from a revocable proxy given in
response to a public proxy solicitation made pursuant to, and in accordance with
the applicable provisions of the General Rules and Regulations under the
Exchange Act and (2) is not also then reportable by such Person on Schedule 13D
under the Exchange Act (or any comparable or successor report); or

 

(iv) that are beneficially owned, directly or indirectly, by any other Person
(or any Affiliate or Associates thereof) with which such Person (or any of such
Person’s Affiliates or Associates) has any agreement, arrangement or
understanding (whether or not in writing), for the purpose of acquiring,
holding, voting (except pursuant to a revocable proxy as described in ‘the
proviso to subsection (iii) of this definition) or disposing of any voting
securities of Albemarle provided, however, that notwithstanding any provision of
this definition, any Person engaged in business as an underwriter of securities
who acquires any securities of Albemarle through such Person’s participation in
good faith in a firm commitment underwriting registered under the Securities Act
of 1933, shall not be deemed the “Beneficial Owner” of, or to “beneficially
own,” such securities until the expiration of forty days after the date of
acquisition; and provided, further, that in no case shall an officer or director
of Albemarle be deemed (1)’ the beneficial owner of any securities beneficially
owned by another officer or director of Albemarle solely by reason of actions
undertaken by such persons in their capacity as officers or directors of
Albemarle; or (2) the beneficial owner of securities held of record

 

17



--------------------------------------------------------------------------------

Albemarle Corporation

Supplemental Executive Retirement Plan

As Amended and Restated Effective January 1, 2005

 

by the trustee of any employee benefit plan of Albemarle or any Subsidiary of
Albemarle for the benefit of any employee of Albemarle or any Subsidiary of
Albemarle, other than the officer or director, by reason of any influences that
such officer or director may have over the voting of the securities held in the
trust.

 

(d) Company means Albemarle or any successor thereto.

 

(e) Continuing Director means any member of Albemarle’s Board, while a member of
that Board, and (i) who was a member of Albemarle’s Board prior to April 27,
2000, or (ii) whose subsequent nomination for election or election to
Albemarle’s Board was recommended or approved by a majority of the Continuing
Directors.

 

(f) Control Change Date means the date on which an event described in paragraph
1 occurs. If a Change in Control occurs on account of a series of transactions,
the Control Change Date is the date of the last of such transactions.

 

(g) Person means any individual, firm, company, partnership or other entity.

 

(h) Subsidiary means, with references to any Person, any company or other entity
of which an amount of voting securities sufficient to elect a majority of the
directors or Persons having similar authority of such company or other entity is
beneficially owned, directly or indirectly, by such Person, or otherwise
controlled by such Person.

 

18